Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLTERHOFF (EP 2214267-machine translation) and in further view of BECHAZ et al. (FR 2773341-machine translation) and LUEDENSCHEID (DE 880067-machine translation).
	Regarding claims 18-21 and 32-34, HOLTERHOFF discloses a method of marking terminal blocks comprising applying a hardenable plastic-molding compound on a terminal block arrangement after mounting the terminal block arrangement on a mounting rail.  The curable plastic molding compound is applied in the region of one or more locking groove(s) of the terminal block assembly such that it engages in the locking grooves to create a mark. 
	HOLTERHOFF is silent to said terminal block is molded by an injection molding tool.  However, BECHAZ et al. discloses a method of injection molding a terminal block comprising the steps of molding a housing of a first plastic material in an injection molding tool (claim 1), said housing including at least one marking recess in a surface thereof (mark 1A and mark 1B) and that second plastic material is used to mark the terminal block.  Therefore, it would have been obvious to one of ordinary skill in the art that the terminal block of HOLTERHOFF is made via an injection molding process that is commonly known in the art and disclosed by BECHAZ et al.
	HOLTERHOFF is silent to spraying the said curable plastic molding compound.  However, LUEDENSCHEID teaches a device that can spray hardenable plastic compounds to efficiently save time.  The spray device is compatible in injection molding machines.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of HOLTERHOFF by incorporating spraying the curable plastic molding compound on said terminal block as taught by LUEDENSCHEID for the step of applying the said curable plastic molding compound on said terminal block of HOLTERHOFF.
	Regarding claims 22-27, HOLTERHOFF discloses a step of providing an inscription on a surface of the respective marking element via laser.  Figure 2 shows the inscription (8) marked at an angle and parallel directions.
	Regarding claims 28-31, BECHAZ et al. discloses the first plastic to mold the housing and the second plastic for marking the housing can be same or different colors and plastic material.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742